Ladies and Gentlemen, Heads of State and Government of the world.
I am very pleased to speak with members of the General Assembly on the occasion of the seventy-fifth anniversary of the United Nations.
I represent a great country — Mexico, which has a history and cultural tradition like those of other peoples of the world. I could tell members about the great civilizations that comprise the foundation of our country today and of the great cultures that flourished in what is now Mexico. I speak of civilization and cultures because those who conquer, dominate and colonize always try to justify their atrocities by disqualifying the original peoples by calling them barbarians and savages. This does not apply to Mexico, our people or other peoples of the world, who were dominated, conquered or colonized. We have an extraordinary history, which also involves the struggle for freedom, justice and equality in defending our national sovereignty. There are three great transformations in the history of Mexico.
First, with regard to independence, after 300 years of being a colony, we gained our independence. That was the first transformation at the beginning of the nineteenth century. Two rebel priests, Miguel Hidalgo y Costilla and Jose Maria Morelos y Pavon led a movement for Mexico’s independence and a movement for justice, as they were the first to proclaim the abolition of slavery.
Later, in the mid-nineteenth century, we underwent a second transformation, which was very important and of global significance — the reform movement led by a great leader, a liberal and the best President in our history: a Zapotec Indian, Benito Juarez Garcia. What did our hero do with regard to the reform at that time? He separated church from State before other countries did so and he applied the biblical principle of “Render to Caesar the things that are Caesar’s, and to God the things that are God’s”.
A third transformation then took place at the end of the nineteenth century and the beginning of the twentieth century: the Mexican Revolution of 1910. Democracy was fought for as Mexico had suffered a 34-year dictatorship. The struggle was waged to guarantee freedoms and bring about justice. Two very important social leaders who preceded the Revolution were the Flores Magon brothers. An unquestionably good man and an apostle of democracy Francisco y Madero was murdered in cowardly fashion as were social leaders like Francisco Villa, who defended the peasants and was loyal to the people, and Emiliano Zapata.
With the third transformation, much progress was made in the social, but not the political, arena, as establishing a truly authentic democracy in the country was not possible. Following the Revolution, a party was created. It was a political party, which was to predominate for a long time, and only then did we take the first steps to make Mexico into a truly authentic democratic country. Possibly due to the lack of democracy, among other factors, the country’s public life fell into disarray. Political corruption, which was for a long time Mexico’s main problem, began to prevail. Our country enjoys many natural riches, including fertile land for agricultural production, abundant water, oil, mines and a good, noble, working people with a cultural heritage spanning millennia, which is the source of the people’s proclivity for work and creativity. We were unable, however, to move forward because of the corruption that prevailed. For a long time, we fought to achieve a real change in the country, and, after many years, what the people of Mexico decided to do was elect us. And we have proposed to carry out the fourth transformation of our country’s public life.
I spoke earlier of independence, reform and revolution, and now we are committed to carrying out the fourth transformation of the country’s public life, without violence in a peaceful manner. We are achieving that, despite the fact that we are facing two crises, as are other countries around the world. We are dealing with the terrible coronavirus disease pandemic. And, as in other countries, we are also facing what set of the pandemic — the economic crisis. We are facing two crises at the same time, but we are overcoming. We are moving forward and confronting the pandemic. We have acted responsibly, and we have been abundantly helped by the experts, the scientists, the doctors, the nurses and the health-care workers, who have dedicated themselves with their humanity to save lives. As we move forward, the harmful effects of the pandemic will diminish. What matters most to us is saving lives, and we are moving forward. With regard to the economic aspect, we are not applying the perennial strategy of placing the country into a state of indebtedness and rescuing those above with the sophist rational that, if it rains hard upstairs, the rain will drip down, as if wealth were somehow contagious.
What did we do? We are supporting the people directly from below, from the bottom up. We are allocating resources that are the product of savings, because we do not allow corruption. Those savings are also the fruits of the Republic’s austerity, as luxuries in the Government are a thing of the past. I will tell the General Assembly that, although there is still a presidential plane, it is up for sale. We have offered it up for auction and intend to sell it. The plane is like a palace in the sky, which is insulting to our people — a luxury plane that was intended to seat 240 passengers and was adapted for 80. It has a meeting room and bedrooms, and, I repeat, that it is offensive. As of now as, the President of Mexico, who is speaking to the General Assembly, travels by car and commercial aeroplanes. Public officials and servants are no longer permitted to use private helicopters.
In addition, among other things, the elite corps that used to tend to the President has been eliminated. Do you know how many members of that elite corps took care of the President? There were 8,000 of them. It was a longstanding institution, known as the Presidential General Staff. And, like that, the luxury and the extravagance ended. The Government cannot be allowed to be rich if the people are poor. The solution is to forbid corruption and save — to eschew ostentation and luxuries in the Government and disburse funds for development.
We are allocating all that we are reaping from the solution, which precludes corruption and embraces an austere and sober Government, in order to support the humble people and the dispossessed. Every elderly person in Mexico enjoys the right to a pension, and all children with disabilities receive financial assistance. Eleven million poor students receive scholarships and benefit from many social programmes.
That is what is being invested, in addition to the support provided by fellow migrants, the now 38 million Mexicans who, out of necessity went to the United Sates to seek new lives and livelihoods. They include those born here and those born there of Mexican parentage. A total of 38 million assist us by providing economic support to their relatives in Mexico with so-called remittances. Despite the pandemic, this year will be a record year for remittances. Approximately $40 billion will be received. And, month after month, that money reaches 10 million poor families in our country. We boost consumption with Government investment and remittances. Despite the pandemic and the crisis, there is no hunger in our country. Basic consumption is being guaranteed to millions of Mexicans.
Little by little, the economy is recovering. Furthermore, we have just signed an agreement with the United States and Canada — a treaty that has already come into force. This means that investments are already being made in the country, companies are being established and jobs are being created, which will ensure the well-being of Mexicans.
I have considerable faith in the future of Mexico, but I also have faith in the future of the world. I am a believer and my creed is that of universal brotherhood. That is why I sent you all best wishes from Mexico City, the capital of our Republic.